FIRST ALLONGE TO SUBORDINATED TERM NOTE

 

THIS FIRST ALLONGE is made this 22nd day of December, 2009, to be part of and
attached to the subordinated term note of the undersigned, Embassy Bancorp, Inc.
 (“the Maker”) to UNIVEST NATIONAL BANK AND TRUST CO. (the “Payee”) dated
November 21, 2008, in the original principal amount of $6,000,000 (as amended,
from time to time, the “Note”).  The Payee is the holder of the Note.  As of the
date of this Allonge, the Note is subject to no defense, set-off, counterclaim
or other claim of avoidance.

 

For fair and adequate consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereby agree to amend and modify the Note as follows:

 

1.Maturity Date.  Notwithstanding anything contained in the Note to the
contrary, the entire unpaid principal of the Note and any accrued interest then
unpaid shall be due and payable on or before November 30, 2015.

 

2.Ratification.  Except as otherwise expressly set forth above, all terms and
provisions of the Note (including, without limitation, the warrant of attorney
to confess judgment) are ratified, confirmed, and restated as though set forth
at length.

 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this First Allonge as of the date first above written.

 

 

 

 

 

 

EMBASSY BANCORP, INC.

 

 

 

Witness:

/s/ Judith A. Hunsicker

/s/ David M. Lobach

 

 

Accepted the 22nd day of December, 2009

 

UNIVEST NATIONAL BANK AND TRUST CO.

 

 

 

By:

/s/ Philip C. Jackson

Name:

Philip C. Jackson

 

Market President

 



 

1

 

--------------------------------------------------------------------------------